DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/260,948 filed on 6/30/22 with effective filing date 7/18/2018. Claims 1-6, 8-16, & 18-20 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2, 5, 8-9, 11-12, 15, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0288980 A1 in view of FARTUKOV et al. US 2014/0177712. 
Per claims 1, 11 & 20, Lee et al. discloses an image decoding method comprising: deriving a first prediction value of a current block by inter prediction at least based on one sample included in a reference block (para: 10, e.g. obtaining a first prediction value of the current predicted pixel via linear interpolation using the first virtual pixel and an adjacent left pixel on the same line as the current predicted pixel); 
Lee et al. fails to explicitly disclose obtaining an illumination compensation parameter based on a linear relationship between a first reference region adjacent to the reference block and a second reference region adjacent to the current block; deriving a second prediction value of the current block by applying the illumination compensation parameter to the first prediction value; and reconstructing the current block based on the second prediction value. 
FARTUKOV et al. however in the same field of endeavor teaches obtaining an illumination compensation parameter based on a linear relationship between a first reference region adjacent to the reference block and a second reference region adjacent to the current block (para: 54, e.g. a multiview video sequence based on adaptive compensation of a local illumination mismatch in inter-frame prediction, an encoded frame being represented as a set of non-overlapping areas of pixels used as units of coding, and the method being performed by a computer system and including selecting a current encoded block belonging to a current coding unit, determining a reference block in a reference frame, the reference block being used for generation of block-prediction for the current encoded block); deriving a second prediction value of the current block by applying the illumination compensation parameter to the first prediction value (para: 54, e.g. computing a correction parameter used to correct a change in illumination of the reference block, correcting the illumination, by adjusting values of all pixels of the reference block, based on the determined correction parameter, generating the block-prediction for the current encoded block, using the reference block with the corrected illumination, and decoding the current encoded block, through the generated block-prediction); and reconstructing the current block based on the second prediction value (para: 54, e.g. computing the correction parameter, based on an initial value and using only a reliable pixel, and estimating a change in values of pixels of the reference block, wherein, when the change is estimated to be essential, the values of the pixels of the reference block are corrected using the computed correction parameter).
Therefore, in view of disclosures by FARTUKOV et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Lee et al. and FARTUKOV et al. in order to obtainvalues of pixels of current encoded block and reference block included in encoded and reference frame; hence, the encoding and decoding efficiency can be improved.
Per claims 2 & 12, Lee et al. further discloses the image decoding method of claim 1, wherein the first prediction value is one among a value of a reference sample included in the reference block corresponding to a position of at least one sample included in the current block and a value obtained by performing predetermined filtering on the reference sample (para: 183-184 & fig. 20A, e.g. a virtual pixel used in linear interpolation in a horizontal direction by using at least one adjacent pixel located upper right to a current prediction unit and generates a virtual pixel used in linear interpolation in a vertical direction by using at least one adjacent pixel located lower left to the current prediction unit).
Per claims 8 & 18, FARTUKOV et al. further teaches the image decoding method of claim 1, wherein the illumination compensation parameter includes at least one among a weighting factor, an offset, and a filter coefficient (para: 10, e.g. computing a weight coefficient W.sub.k(i,j) based on an intensity of a pixel of the to reference block in a position (i,j), and an intensity of a pixel with an index k from a vicinity of the reference block, computing a second set of weight coefficients L.sub.k(i,j) based on a pixel position (i,j) and the index k).
Per claims 9, FARTUKOV et al. further teaches the image decoding method of claim 8, wherein the second prediction value is obtained by applying at least one among the weighting factor and the offset to the first prediction value (para: 12, e.g. the computing of the at least one of the first estimate and the second estimate may include computing a weight coefficient W.sub.k(i,j) for each of the positions (i, j) of the pixels in the reference block, the weight coefficient W.sub.k(i,j)).
6.	Claims 10 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0288980 A1 in view of FARTUKOV et al. US 2014/0177712 A1 Chuang et al. US 2018/0098070 A1. 
	Per claims 10 & 19, Lee et al. in view of Chujoh et al. fails to explicitly teach the claim limitaiosn. 
Chuang et al. however in the field of endeavor teaches the image decoding method of claim 1, further comprising: obtaining, when the current block is a luma block, a residual block for a chroma block corresponding to the luma block, based on an illumination compensation parameter for the luma block (para: 120, e.g. if WP applies for one reference picture, a set of WP parameters (i.e., a, s and b) is sent to the decoder and is used for motion compensation from the reference picture. In some examples, to flexibly turn on/off WP for luma and chroma component, WP flag and WP parameters are separately signaled for luma and chroma component).
Therefore, in view of disclosures by Chujoh et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Lee et al., FARTUKOV et al. and Chuang et al. in order to ensures that fractional accuracy is used for motion vectors instead of integer accuracy leading to decrease in residual error and increase in coding efficiency. 
Allowable Subject Matter
7.	Claims 3-6 & 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
8.	Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Seregin et al. US 10,887,611 B2, e.g. an illumination compensation flag of a potential motion information candidate to be added to a motion information candidate list can include motion information associated with a block of video data.
	Liu et al. US 10,887,597 B2, e.g. a method of coding video data includes determining one or more illumination compensation parameters for a current block and coding the current block as part of an encoded bitstream using the one or more illumination compensation parameters.
	Jia et al. e.g. US 9,848,201 B2, e.g. calculating a pixel attribute compensation parameter of the prediction unit using a value of the pixel attribute of the neighboring pixel point and a value of the same pixel attribute of the reference pixel point. 
                                                                                                                                                                                                       
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485